Title: To George Washington from Major General Riedesel, 16 February 1779
From: Riedesel, Friedrich Adolph (Adolf) von
To: Washington, George

Sir,
Colle near CharlotteVille [Va.] February 16th 1779

The great obligations which I am under to Captain Browne, who will have the Honor of delivering this Letter to your Excellency, occasion my taking the Liberty of recommending him to your Excellency. This Officer was appointed by Lord Sterling, to accompany me and my family to the place of our Destination in Virginia. The great care he took in procuring us the best Accommodations, and Conveniencies upon the Road, & his attention and endeavours to render the long Journey as commodious as possible to Madame de Riedesel and to me, call upon my highest Acknowledgements, and although the Recommendation of an Officer, by one who is engaged in the opposite side of the Great Cause in Dispute, ought to have no Weight, yet the wellknown and universal sentiments of generosity and Humanity which Your Excellency has testified upon so many Occasions, encourage me to recommend Captain Browne to your Excellency’s Notice and Protection.
Captain Browne can acq[u]aint your Excellency with the various difficulties we met with, the Scarcity of every thing upon the Road, the enormous Prices of every Article, and with the ungenerous and inhumane Sentiments of People at different Places.
Captain Browne can likewise inform your Excellency of the melancholy Situation of the Troops of the Convention at present, but which was much worse, on their first coming here. On their Arrival, they found a few Buildings: (which had received the appellation of Barracks), but which, in fact, consisted of nothing but some logs laid upon one another, without any Covering, and the Snow three feet deep on the Ground. The Troops have nobly supported their distress, & are now employed in building their own Barracks, which would long ago have been finished if there had not been such a Scarcity of Utensils. I must confess that according to the Description which we had, I expected to have found a more plentiful Country, & better able to maintain such a Number of Troops. But I am far from troubling your Excellency with complaints, as I am fully sensible that we are not in this Situation by your Excellency’s Orders.
Your Excellency will allow me to assure you of the Respectful Sentiments with which I have the Honor to be Your Excellency’s most obedient and most humble Servant
Riedesel Maj: Gen:
